STATE OF MICHIGAN

                           COURT OF APPEALS



MICHAEL KASSED,                                                     UNPUBLISHED
                                                                    May 28, 2015
               Plaintiff-Appellant,

v                                                                   No. 320887
                                                                    Oakland Circuit Court
SHANT ATIKAN,                                                       LC No. 2013-133496-NO

               Defendant-Appellee.


Before: RIORDAN, P.J., and JANSEN and FORT HOOD, JJ.

PER CURIAM.

        Plaintiff, Michael Kassed, appeals as of right the trial court order granting summary
disposition in favor of defendant, Shant Atikan, in this negligence case involving plaintiff’s slip
and fall on defendant’s private property. We affirm.

                                I. FACTUAL BACKGROUND

        Plaintiff was driving in his neighborhood around 9:00 p.m. or 10:00 p.m. in December
2011, when he noticed a car partially blocking the road at the end of defendant’s driveway.
Plaintiff was aware that defendant’s driveway was very steep. Although plaintiff could have
driven around the car, he decided to notify defendant, whom he had not met previously, of the
situation. It was a cold day and plaintiff said there was snow on defendant’s lawn.

         Plaintiff exited his car, walked across the street, up the middle of defendant’s lawn, and
then went to defendant’s front door. He knocked on the door, and defendant turned on the porch
light. After informing defendant about the car, plaintiff turned to leave. As he was going back
toward his car, he slipped and fell. He testified that the route he was taking away from the house
was slightly different than the route he took to the house, because he would have seen or felt the
ice the first time had there been any. However, he also testified that he merely assumed he had
slipped on black ice, and did not actually see if that was the cause of the fall. When asked if
snow remained on his shoes from when he traversed across defendant’s lawn, plaintiff replied
that it was a possibility.

       After the fall, defendant asked if plaintiff was okay, and plaintiff replied in the
affirmative. Plaintiff then drove home and he eventually went to the hospital. He had broken his
arm, and required surgery.


                                                -1-
        In April 2013, plaintiff filed a negligence action against defendant, contending that
defendant knew or should have known of the hazardous condition. Defendant eventually moved
for summary disposition under MCR 2.116(C)(10), arguing that plaintiff did not have permission
to enter onto his land, that plaintiff knew of the wintery conditions, and he should have guarded
against open and obvious dangers. Plaintiff filed an untimely brief in response, which the trial
court declined to consider.

        The trial court found that plaintiff was an invitee, but that a person of ordinary
intelligence would have notice of the hazardous conditions upon casual inspections. Therefore,
it granted summary disposition in favor of defendant. Plaintiff now appeals.

                                II. SUMMARY DISPOSITION

                                 A. STANDARD OF REVIEW

        A grant or denial of a motion for summary disposition under MCR 2.116(C)(10) is
reviewed de novo. MEEMIC Ins Co v DTE Energy Co, 292 Mich. App. 278, 280; 807 NW2d 407
(2011). The motion for summary disposition “tests the factual support for a claim and should be
granted if there is no genuine issue as to any material fact and the moving party is entitled to
judgment as a matter of law.” Id. “A genuine issue of material fact exists when the record,
giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon which
reasonable minds might differ.” West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468
(2003). In reviewing a motion for summary disposition under MCR 2.116(C)(10), a court
considers “affidavits, pleadings, depositions, admissions, and other documentary evidence
submitted by the parties in the light most favorable to the party opposing the motion.” Greene v
A P Prods, Ltd, 475 Mich. 502, 507; 717 NW2d 855 (2006) (quotations marks and citations
omitted). This Court considers only “what was properly presented to the trial court before its
decision on the motion.” Pena v Ingham Co Rd Comm, 255 Mich. App. 299, 310; 660 NW2d 351
(2003).

                                         B. ANALYSIS

       “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff's injury, and (4) the plaintiff suffered damages.” Benton v Dart
Props, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). “The duty owed to a visitor by a
landowner depends on whether the visitor was classified as a trespasser, licensee, or invitee at
the time of the injury.” Sanders v Perfecting Church, 303 Mich. App. 1, 4; NW2d 401 (2013).

       As the Michigan Supreme Court has explained:

               A ‘trespasser’ is a person who enters upon another’s land, without the
       landowner’s consent. The landowner owes no duty to the trespasser except to
       refrain from injuring him by wilful and wanton misconduct.

               A ‘licensee’ is a person who is privileged to enter the land of another by
       virtue of the possessor’s consent. A landowner owes a licensee a duty only to
       warn the licensee of any hidden dangers the owner knows or has reason to know

                                               -2-
       of, if the licensee does not know or have reason to know of the dangers involved.
       The landowner owes no duty of inspection or affirmative care to make the
       premises safe for the licensee’s visit. Typically, social guests are licensees who
       assume the ordinary risks associated with their visit.

               The final category is invitees. An ‘invitee’ is a person who enters upon
       the land of another upon an invitation which carries with it an implied
       representation, assurance, or understanding that reasonable care has been used to
       prepare the premises, and make it safe for the invitee’s reception. The landowner
       has a duty of care, not only to warn the invitee of any known dangers, but the
       additional obligation to also make the premises safe, which requires the
       landowner to inspect the premises and, depending upon the circumstances, make
       any necessary repairs or warn of any discovered hazards. Thus, an invitee is
       entitled to the highest level of protection under premises liability law. [Stitt v
       Holland Abundant Life Fellowship, 462 Mich. 591, 596-597; 614 NW2d 88 (2000)
       (quotation marks and citation omitted); Bredow v Land & Co, 307 Mich. App. 579,
       585-586; __ NW2d __ (2014).]

       In the instant case, defendant posits that plaintiff was a trespasser because he had no
permission or authority to enter onto the property. Plaintiff counters that, as the trial court found,
he was an invitee because he was providing defendant a service, namely, informing him that the
car had slid down the driveway.

        There is no evidence to support plaintiff’s argument that he was an invitee. Defendant
did not issue an express or implicit invitation for plaintiff to enter onto the property. Defendant
and plaintiff were strangers. “[I]nvitee status [also] is conferred on individuals entering the
property of another for business purposes, meaning there must be some prospect of pecuniary
gain prompting the landowner to extend an invitation onto the premises.” Bredow, 307 Mich
App at 586. In other words, “[i]n order to establish invitee status, a plaintiff must show that the
premises were held open for a commercial purpose.” Stitt, 462 Mich. at 604 (emphasis in
original); Kosmalski ex rel Kosmalski v St John’s Lutheran Church, 261 Mich. App. 56, 60; 680
NW2d 50 (2004). There is no evidence in this case that plaintiff entered onto defendant’s
property for any type of pecuniary purpose. Thus, the trial court’s finding that plaintiff was an
invitee is not supported by the evidence.

        Rather than an invitee, plaintiff was, at most, a licensee, which is “a person who enters on
or uses another’s premises with the express or implied permission of the owner or person in
control thereof.” Alvin v Simpson, 195 Mich. App. 418, 420; 491 NW2d 604 (1992) (quotation
marks and citation omitted). See also Kreski v Modern Wholesale Elec Supply Co, 429 Mich.
347, 359-360; 415 NW2d 178 (1987) (“A licensee enters the premises not by invitation, but by
permission of the owner or occupant. The licensee’s presence is permitted by the possessor of
the land, but is not related to the purpose or interest of the possessor of the land.” (Quotation
marks and citation omitted)). In terms of licensees, “[p]ermission may be implied where the
owner acquiesces in the known, customary use of property by the public.” Alvin, 195 Mich. App.
at 420.



                                                 -3-
        Plaintiff entered onto the property to alert defendant of a potentially hazardous condition
caused by a car in the road at the base of defendant’s driveway. Under such circumstances, it
could be reasoned that plaintiff had implicit consent to alert defendant to this potential danger.
This Court recently referenced an analogous situation of “ ‘[a] volunteer helper who comes upon
land to aid in getting a truck out of a mudhole, or in putting out a fire, without being asked to do
so,’ ” and that such a person “ ‘is a licensee, but not an invitee.’ ” Bredow v Land & Co, 307
Mich. App. at 590 n 4, quoting 2 Restatement of Torts, 2d, § 332, comment b, p 177.1

        A defendant’s only duty to a licensee is “to warn the licensee of any hidden dangers the
owner knows or has reason to know of, if the licensee does not know or have reason to know of
the dangers involved. The landowner owes no duty of inspection or affirmative care to make the
premises safe for the licensee’s visit.” Stitt, 462 Mich. at 596-597. In this case, plaintiff
produced no evidence that defendant knew or had reason to know of the alleged hazard. Nor was
there any evidence that defendant had reason to know that plaintiff was oblivious to the danger
of icy conditions, especially considering plaintiff managed to reach defendant’s door unharmed.
Thus, summary disposition is proper because plaintiff failed to create a genuine issue of material
fact regarding whether defendant breached a duty to licensees.

        Moreover, even if we were to conclude that plaintiff was an invitee, summary disposition
remains proper. “With regard to invitees, a landowner owes a duty to use reasonable care to
protect invitees from unreasonable risks of harm posed by dangerous conditions on the owner’s
land.” Hofner v Lanctoe, 492 Mich. 450, 460; 821 NW2d 88 (2012) (footnotes omitted). A
landowner breaches this duty of ordinary care when he knows or should know of a dangerous
condition, of which the invitee is unaware, and fails to either fix the defect, guard against it, or
warn the invitee about it. Id.

        Nevertheless, landowners “are not charged with guaranteeing the safety of every person
who comes onto their land,” because “[p]erfection is neither practicable nor required by the
law[.]” Id. at 459, 460. Instead, “possessors of land and those who come onto it exercise
common sense and prudent judgment when confronting hazards on the land.” Id. at 459. Thus, a
landowner owes no duty to protect or warn against a danger that is open and obvious because
such danger, by its very nature, “apprise[s] an invitee of the potential hazard, which the invitee
may then take reasonable measures to avoid.” Id. at 460-461. In other words, an open and
obvious danger is not a danger to a reasonably careful person. Price v Kroger Co of Mich, 284
Mich. App. 496, 501; 773 NW2d 739 (2009). Thus, the open and obvious doctrine is “an integral
part of the definition of that duty.” Lugo v Ameritech Corp, Inc, 464 Mich. 512, 516; 629 NW2d
384 (2001).

      “The standard for determining if a condition is open and obvious is whether an average
user with ordinary intelligence would have been able to discover the danger and the risk


1
  Even if we were to find that plaintiff did not have implicit permission to enter onto defendant’s
land, that would render plaintiff a trespasser. In that case, the “landowner owes no duty to the
trespasser except to refrain from injuring him by wilful and wanton misconduct.” Stitt, 462 Mich.
at 596. There is no evidence that defendant engaged in willful and wanton misconduct.


                                                -4-
presented upon casual inspection.” Slaughter v Blarney Castle Oil Co, 281 Mich. App. 474, 478;
760 NW2d 287 (2008) (quotation marks, brackets, and citation omitted). This is an objective
test, as the inquiry focuses on whether a reasonable person would have seen the danger, not
whether the particular plaintiff knew or should have known that the condition was hazardous. Id.
at 478-479.

        Michigan courts have analyzed the interplay between the open and obvious doctrine and
wintery conditions in Michigan, concluding that “[g]enerally, the hazard presented by snow and
ice is open and obvious, and the landowner has no duty to warn of or remove the hazard.”
Buhalis v Trinity Continuing Care Servs, 296 Mich. App. 685, 694; 822 NW2d 254 (2012)
(quotation marks and citation omitted). Plaintiff, however, argues that because he did not see the
black ice, it could not be open and obvious. Yet, “if a condition creates a risk of harm only
because the invitee does not discover the condition or realize its danger, then the open and
obvious doctrine will cut off liability if the invitee should have discovered the condition and
realized its danger.” Buhalis, 296 Mich. App. at 694 (quotation marks and citation omitted).
Moreover, as defendant argues, plaintiff never identified the precise hazard, even after the
incident. Plaintiff merely speculates that it was black ice rather than some other snow related
condition, such as snow on the bottom of his shoes. See Libralter Plastics, Inc v Chubb Group
of Ins Cos, 199 Mich. App. 482, 486; 502 NW2d 742 (1993) (“[P]arties opposing a motion for
summary disposition must present more than conjecture and speculation to meet their burden of
providing evidentiary proof establishing a genuine issue of material fact.”).

         Further, “black ice conditions” may be rendered “open and obvious when there are
‘indicia of a potentially hazardous condition,’ including the ‘specific weather conditions present
at the time of the plaintiff’s fall.’ ” Janson v Sajewski Funeral Home, Inc, 486 Mich. 934, 935;
782 NW2d 201 (2010), quoting Slaughter, 281 Mich. App. at 479. Here, plaintiff admitted that
the temperature was cold. He also observed snow on defendant’s lawn. Defendant presented
evidence of the cold weather at the time of the accident. Plaintiff also knew that the driveway
was steep. In fact, he surmised it was the reason the car had slid down to the road. Plaintiff also
conceded that it was possible he had lingering snow on his shoes from when he traversed across
the lawn. Given all these factors, there were sufficient indicia of a potentially hazardous
condition. Janson, 486 Mich. at 935.

         “Again, while a premises possessor owes a duty to invitees to exercise reasonable care to
protect the invitees from an unreasonable risk of harm, invitees have a concurrent and important
duty to take reasonable care for their own safety.” Buhalis, 296 Mich. App. at 695 (quotation
marks and citation omitted). This is especially so in this case, as plaintiff was aware of the cold
and snow on defendant’s property, and of the steep driveway. Plaintiff further acknowledged
that at the time of the fall, the area was better lit because defendant had turned on the porch light.
Under the circumstances of this case, a reasonably prudent person in plaintiff’s position would
have foreseen the potential danger of slipping on ice. Buhalis, 296 Mich. App. at 695.

        Although plaintiff claims that defendant failed to exercise reasonable care in performing
casual inspections, this argument is without merit. “The degree of care required of a premises
possessor is to take reasonable measures within a reasonable period of time after the
accumulation of snow and ice to diminish the hazard of injury to the plaintiff, but only if there is
some special aspect that makes such accumulation unreasonably dangerous.” Buhalis, 296 Mich

                                                 -5-
App at 696 (quotation marks and citation omitted). Even if plaintiff was an invitee, it was not
defendant’s duty to guarantee that ice would never form on his premises; rather, he was tasked
only with ensuring that invitees were not unnecessarily exposed to unreasonable danger. Id.
Here, defendant ensured that there was a reasonably safe path to his door, namely, the path
plaintiff initially took on his way onto defendant’s property. “Again, during the winter, a
premises possessor cannot be expected to remove snow and ice from every portion of its
premises[.]” Buhalis, 296 Mich. App. at 697.

       Accordingly, we find that summary disposition in favor of defendant is proper.

                                    III. SCHEDULING ORDER

                                   A. STANDARD OF REVIEW

        Plaintiff contends that the trial court improperly failed to consider his late filed reply brief
to defendant’s motion for summary disposition. We review this issue for an abuse of discretion.
Edi Holdings LLC v Lear Corp, 469 Mich. 1021, 1021; 678 NW2d 440 (2004). “An abuse of
discretion occurs when the trial court’s decision is outside the range of reasonable and principled
outcomes.” Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472 (2008).

                                           B. ANALYSIS

        A trial court may order the parties to meet scheduling deadlines when the court
“concludes that such an order would facilitate the progress of the case[.]” MCR 2.401(B)(2)(a).
Also, MCR 2.401(B)(2) provides trial courts with the discretion to decline to consider motions a
party files after the ordered deadline. Velez v Tuma, 283 Mich. App. 396, 409; 770 NW2d 89
(2009), rev’d in part on other grounds 492 Mich. 1 (2012). This court rule “promotes the
efficient management of the trial court’s docket[.]” Kemerko Clawson LLC v RXIV Inc, 269
Mich. App. 347, 350; 711 NW2d 801 (2005).

        The trial court did not abuse its discretion in declining to consider plaintiff’s untimely
response to defendant’s motion for summary disposition. Plaintiff’s brief was filed 8 days after
the deadline in the trial court’s scheduling order. The court notified the parties that untimely
briefs would not be considered. Plaintiff neither asserted nor established any reason for the
untimely filing. Moreover, significantly, the trial court acknowledged some of plaintiff’s
arguments presented in his brief, and it adequately represented the law on the issues presented in
the court’s opinion and order. In such circumstances, the trial court does not abuse its discretion
in declining to consider plaintiff’s brief. See Edi Holdings LLC, 469 Mich. at 1021 (a trial court
does not “abuse[] its discretion when it enforced the summary disposition scheduling order.”).
See also Kemerko Clawson LLC, 269 Mich. App. at 349-353.

        Further, contrary to plaintiff’s suggestion, the trial court did not dismiss the case because
plaintiff failed to file a timely brief. See, e.g., Smith v Merrill Lynch Pierce Fenner & Smith, 155
Mich. App. 230, 234; 399 NW2d 481 (1986) (dismissal may be too harsh a sanction for a party’s
failure to file a timely brief). Rather, the trial court analyzed the law and found that defendant
was entitled to judgment as a matter of law. Based on our analysis, the trial court properly
concluded that defendant was entitled to summary disposition.


                                                  -6-
                                     IV. CONCLUSION

       The trial court properly granted summary disposition in favor of defendant in this
negligence action and did not abuse its discretion in failing to consider plaintiff’s untimely
response brief. We affirm.



                                                         /s/ Michael J. Riordan
                                                         /s/ Kathleen Jansen
                                                         /s/ Karen M. Fort Hood




                                             -7-